DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11, line 5, the recitation "wherein the first coil is embedded in at least one layer of the printed circuit board" should be read as "wherein the first coil is embedded in at least one layer of a printed circuit board.”.  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive.
Applicant’s first argument with respect to claim 1, is Kwak does not disclose a first coil embedded in a PCB and a second coil disposed on the PCB, as recited in claim 1. 
This is not persuasive because according to Dictionary.com, “embedded” is defined as “to be or become fixed or incorporated, as into a surrounding mass.” As recited in Paragraph 0324, figure 29, in Kwak’s reference, the coils 1111 and 1111’ are mounted on a printed circuit board (PCB), thus the first and second coils 1111 and 1111’ are embedded and disposed respectively on the printed circuit board (PCB) as part of the overall system. Therefore, Kwak anticipates a first coil embedded in a PCB and a second coil disposed on the PCB, as recited in claim 1.
Applicant’s second argument with respect to claim 7, is Patrovi does not teach the aperture of claim 7. In contrast, Partovi relates to a wireless charging system including a base for providing wireless power and a receiver capable of receiving electricity wirelessly from the base. Partovi defines a "magnetic aperture" as a location on a magnetic shield that allows the magnetic coupling of the receiver and base, whereas all other locations on the magnetic shield prevent magnetic coupling. Patrovi 
This is not persuasive because, as recited in paragraphs 0186, Partovi discloses a magnetic aperture in a magnetic shield or ferromagnetic layer at any desired location. Claim 7 does not distinguish a type of aperture. Claim 7 recites the coil is positioned on or within an aperture of the printed circuit board. In paragraph 0192, the shielding from the magnetic field at locations below the transmitter coil and above the receiver coil further shielding layers such as ferromagnet and/or metallic layers can also optionally be added below the transmitter coil and/or above the receiver coil as necessary. Furthermore, these layers can be integrated into the coil design (such as metal shield layers integrated into a PCB multi-layer design that includes a PCB coil). Therefore, the magnetic aperture of Partovi discloses the aperture as required by the claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-12, and 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al. (US 2014/0361739 A1).
Regarding claim 1, Kwak discloses, in figure 26, a transmitting assembly (111) configured to transmit electric power in a universal wireless charging device (100) the transmitting assembly comprising: a first coil (1111) embedded in a printed circuit board (Fig. 29, Par 0324) and configured to transmit a first AC voltage signal (Par 0187, inverter 1112 transform DC to AC) having a first frequency (Par 0197); and a second coil (1111’) disposed on the printed circuit board (Fig. 29, Par 0324) and configured to transmit a second AC voltage signal (Par 0187, inverter 1112 transform DC to AC) having a second frequency (Par 0197), wherein the second frequency is different from the first frequency (Par 0197), wherein the first AC voltage signal having the first frequency and the second AC voltage signal having the second frequency are used to wirelessly charge a plurality of receiver devices (Fig. 27; 2911 and 2911’) having different frequency standards (Par 0187, 0197; inverter 1112 transform DC to AC with different frequencies to charge a plurality of receiver devices).
Regarding claim 2, Kwak discloses the transmitting assembly of claim 1, further comprising a shielding unit (Fig. 29, 310) coupled to at least one of the first coil or the second coil and configured to shield at least one component in the universal wireless charging device from an alternating current (AC) magnetic field associated with at least one of the first AC voltage signal or the second AC voltage signal (Par 0324; The shielding member 310 may prevent an electromagnetic affection to devices (for example, a microprocessor) mounted on a printed circuit board (PCB) due to operations of the first and second transmitting coils 1111 and 1111', or an electromagnetic affection to the transmitting coil due to operations of the devices mounted on the PCB).
Regarding claim 5, Kwak discloses the transmitting assembly of claim 1, wherein the first coil is embedded in a plurality of layers of the printed circuit board and configured to transmit the first AC voltage signal having the first frequency to a first receiver device of the plurality of receiver devices (Par 0324) 
Regarding claim 8, Kwak discloses the transmitting assembly of claim 1, wherein the second coil has a thickness in a range from about 0.2 mm to about 5 mm (Par 0030; 1.15 mm.+-.0.3.).
	Regarding claim 9, Kwak discloses, in figure 29a, the transmitting assembly of claim 1, wherein the first coil (1111) and second coil (1111’) are coplanar and concentric to each other (both coil 1111 and 1111’ are coplanar and concentric to each other).
	Regarding claim 10, Kwak discloses, in figure 27, the transmitting assembly of claim 1, wherein the first coil (1111) and the second coil (1111’) are positioned adjacent to each other (both coils 1111 and 1111’ are adjacent to each other)
 	Regarding claim 11, Kwak discloses, in figure 26, a method for transmitting electric power from a transmitting assembly (111) in a universal wireless charging device (100), the method comprising: transmitting, by a first coil (1111) of the transmitting assembly, a first AC voltage signal having a first frequency (Par 0187, inverter 1112 transform DC to AC), wherein the first coil is embedded in at least one layer of a printed circuit board (PCB) (Fig. 29, Par 0324); and transmitting, by a second coil (1111’) of the transmitting assembly, a second AC voltage signal having a second frequency (Par 0187, inverter 1112 transform DC to AC), wherein the second coil (1111’) is disposed on a surface of the PCB (Fig. 29, par 0324), and wherein the second frequency is different from the first frequency (Par 0197).	Regarding claim 12, Kwak discloses the method of claim 11, further comprising shielding, by a shielding unit (Fig. 29, 310) coupled to at least one of the first coil or the second coil, at least one component in the universal wireless charging device from an AC magnetic field associated with at least one of the first AC voltage signal or the second AC voltage signal (Par 0324; The shielding member 310 may prevent an electromagnetic affection to devices (for example, a microprocessor) mounted on a printed circuit board (PCB) due to operations of the first and second transmitting coils 1111 and 1111', 
	Regarding claim 15, Kwak discloses, in figure 27, A universal wireless charging device for transmitting electric power (Fig. 27), comprising: a power source (190) configured to generate a direct current (DC) voltage signal (Par 0187); a driver unit (1112) coupled to the power source (190) and configured to convert the DC voltage signal to one of a first AC voltage signal having a first frequency and a second AC voltage signal having a second frequency (Par 0187 and 0197), wherein the second frequency is different from the first frequency (Par 0197); a transmitting assembly (1111 and 1111’ combined) coupled to the driver unit (1112) and comprising: a first coil (1111) embedded in a printed circuit board (Par 0324) and configured to transmit the first AC voltage signal having the first frequency (Par 0187, inverter 1112 transform DC to AC); and a second coil (1111’) disposed on the printed circuit board (Par 0324) and configured to transmit the second AC voltage signal having the second frequency (Par 0187, inverter 1112 transform DC to AC).
	Regarding claim 16, Kwak discloses the universal wireless charging device of claim 15, wherein the transmitting assembly comprises a shielding unit (Fig. 29, 310) coupled to at least one of the first coil or the second coil and configured to shield at least the driver unit (Fig. 27, 1112) or the power source (Fig. 27, 190) from an AC magnetic field associated with at least one of the first AC voltage signal or the second AC voltage signal (Par 0324; The shielding member 310 may prevent an electromagnetic affection to devices (for example, a microprocessor) mounted on a printed circuit board (PCB) due to operations of the first and second transmitting coils 1111 and 1111', or an electromagnetic affection to the transmitting coil due to operations of the devices mounted on the PCB).
	Regarding claim 17, Kwak discloses, in figure 27, the universal wireless charging device of claim 15, further comprising a control unit (112) coupled to the driver unit (1112) and the transmitting 
	Regarding claim 18, Kwak discloses, in figure 27, the universal wireless charging device of claim 17, wherein the driver unit (1112) is configured to convert the DC voltage signal to the first AC voltage signal based on receipt of the first control signal from the control unit (Par 0187; the inverter 1112 transforms a DC input obtained from the power supply unit 190 into an AC waveform).
	Regarding claim 19, Kwak discloses, in figure 27, the universal wireless charging device of claim 17, wherein the driver unit (1112) is configured to convert the DC voltage signal to the second AC voltage signal based on receipt of the second control signal from the control unit. (Par 0187; the inverter 1112 transforms a DC input obtained from the power supply unit 190 into an AC waveform).
	Regarding claim 20, Kwak discloses, in figure 29a, the universal wireless charging device of claim 15, wherein the first coil (1111) and the second coil (1111’) are coplanar and concentric to each other  (both coil 1111 and 1111’ are coplanar and concentric to each other).
	Regarding claim 21, Kwak discloses, in figure 27, the method of claim 11, wherein the first AC voltage signal and the second AC voltage signal (Par 0187, inverter 1112 transform DC to AC) are used to wirelessly charge a plurality of receiver devices (Fig. 27, 2911 and 2911’) having different frequency standards (Par 0187, 0197; inverter 1112 transform DC to AC with different frequencies to charge a plurality of receiver devices).
Regarding claim 22, Kwak discloses, in figure 27, the universal wireless charging device of claim 15, wherein the first AC voltage signal and the second AC voltage signal (Par 0187, inverter 1112 transform DC to AC) are used to wirelessly charge a plurality of receiver devices (Fig. 27, 2911 and 2911’)  having different frequency standards (Par 0187, 0197; inverter 1112 transform DC to AC with different frequencies to charge a plurality of receiver devices).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2014/0361739 A1) in view of Peralta (US 2017/0040105 A1).
Regarding claim 3, Kwak teaches all of the claim limitations discussed with respect to claim 2 above, but does not clearly disclose wherein the shielding unit comprises a ferrite layer configured to reduce inductance of the AC magnetic field associated with at least one of the first AC voltage signal or 
However, Peralta discloses wherein the shielding unit comprises a ferrite layer (Fig. 6A, 126; Par 0114) configured to reduce inductance of the AC magnetic field associated with at least one of the first AC voltage signal or the second AC voltage signal to enhance a magnetic coupling of at least one of the first coil (Fig. 2, 24) or the second coil (Fig. 2, 26) with the plurality of receiver devices (Par 0101, 0115-0116, 0118).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Peralta by including wherein the shielding unit comprises a ferrite layer configured to reduce inductance of the AC magnetic field associated with at least one of the first AC voltage signal or the second AC voltage signal to enhance a magnetic coupling of at least one of the first coil or the second coil with the plurality of receiver devices in order to minimize undesirable interferences which may hinder or prevent transfer of data or an electrical charge therebetween (Peralta; Par 0025)
Regarding claim 4, Kwak in view of Peralta teaches all of the claim limitations discussed with respect to claim 3, but does not clearly disclose wherein the ferrite layer is positioned beneath one of the first coil and the second coil to 21US-PF-10164943 WO-USreduce eddy current losses and proximity losses of at least one of the first AC voltage signal or the second AC voltage signal.
However, Peralta discloses wherein the ferrite layer is positioned beneath one of the first coil and the second coil (Par 0115) to 21US-PF-10164943 WO-USreduce eddy current losses and proximity losses of at least one of the first AC voltage signal or the second AC voltage signal (Par 0025, 0103). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Peralta by including wherein the ferrite layer is positioned beneath one of the first coil and the second coil to21US-PF-10164943 WO-US reduce eddy 
Regarding claim 6, Kwak teaches all of the claim limitations discussed with respect to claim 1 above, but does not clearly disclose wherein the first coil is printed on the printed circuit board, and wherein the first coil has a determined trace width and a determined trace thickness.
However, Peralta discloses, in figure 2, wherein the first coil (24) is printed on the printed circuit board (Par 0060), and wherein the first coil has a determined trace width and a determined trace thickness (Par 0060, 0062; element 30).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Peralta by including wherein the first coil is printed on the printed circuit board, and wherein the first coil has a determined trace width and a determined trace thickness in order to reduce electrical resistance (Peralta; Par 0080]).
Regarding claim 13, Kwak teaches all of the claim limitations discussed with respect to claim 12 above, but does not clearly disclose further comprising reducing reluctance, by a ferrite layer in the shielding unit, of the AC magnetic field associated with at least one of the first AC voltage signal and the second AC voltage signal to enhance a magnetic coupling of at least one of the first coil and the second coil with the plurality of receiver devices.
However, Peralta discloses, further comprising reducing reluctance (Par 0115), by a ferrite layer (Fig. 6A, 126; Par 0114) in the shielding unit, of the AC magnetic field associated with at least one of the first AC voltage signal or the second AC voltage signal to enhance a magnetic coupling of at least one of the first coil (Fig. 2, 24) or the second coil (Fig. 2, 26) with the plurality of receiver devices.(Par 0101, 0115-0116, 0118).

Regarding claim 14, Kwak in view of Peralta teaches all of the claim limitations discussed with respect to claim 13, but does not clearly disclose further comprising reducing, by the ferrite layer, eddy current losses and proximity losses of at least one of the first AC voltage signal or the second AC voltage signal.
However, Peralta discloses further comprising reducing, by the ferrite layer (Fig. 6A, 126; Par 0114-0115), eddy current losses and proximity losses of at least one of the first AC voltage signal or the second AC voltage signal (Par 0025, 0103).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Peralta by including further comprising reducing, by the ferrite layer, eddy current losses and proximity losses of at least one of the first AC voltage signal or the second AC voltage signal in order to minimize undesirable interferences which may hinder or prevent transfer of data or an electrical charge therebetween (Peralta; Par 0025).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2014/0361739 A1) in view of Partovi (US 2016/0056664 A1).
Regarding claim 7, Kwak teaches all of the claim limitations discussed with respect to claim 1, but does not clearly disclose wherein the second coil is a Litz wire coil wound in a determined shape and 
However Partovi discloses wherein the second coil is a Litz wire coil (Par 0180) wound in a determined shape and positioned within an aperture of the printed circuit board (Par 0082, 0186-0187, 0192), and wherein the second coil is configured to transmit the second AC voltage signal having the second frequency to a second receiver device of the plurality of receiver devices (Par 0113 and 0149).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak to incorporate the teachings of Partovi by including wherein the second coil is a Litz wire coil wound in a determined shape and positioned within an aperture of the printed circuit board, and wherein the second coil is configured to transmit the second AC voltage signal having the second frequency to a second receiver device of the plurality of receiver devices in order to provide optimum power transfer to the receiver (Partovi; Par 0100).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896